
	
		I
		112th CONGRESS
		1st Session
		H. R. 3168
		IN THE HOUSE OF REPRESENTATIVES
		
			October 12, 2011
			Mr. Jones (for
			 himself, Mr. Rohrabacher, and
			 Mr. Bilbray) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committee on
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To make payments by the Department of Homeland Security
		  to a State contingent on a State providing the Federal Bureau of Investigation
		  with certain statistics, to require Federal agencies, departments, and courts
		  to provide such statistics to the Federal Bureau of Investigation, and to
		  require the Federal Bureau of Investigation to publish such
		  statistics.
	
	
		1.Short titleThis Act may be cited as the
			 Illegal Alien Crime Reporting Act of
			 2011.
		2.Payments by the
			 Department of Homeland Security contingent on State immigration
			 reporting
			(a)In
			 generalA State or any
			 political subdivision thereof may not receive funds under any program or
			 activity administered by the Department of Homeland Security unless the
			 State—
				(1)for each person
			 who is arrested, charged with a crime, convicted of a crime, or incarcerated
			 after being convicted of a crime by the State or any political subdivision
			 thereof, compiles statistics on such person, including—
					(A)the immigration
			 status of such person;
					(B)the country of
			 origin of such person; and
					(C)the crime
			 associated with such arrest, charge, conviction, or incarceration after
			 conviction;
					(2)reports such
			 statistics monthly to the Federal Bureau of Investigation; and
				(3)monthly certifies
			 compliance with paragraphs (1) and (2) to the Secretary of Homeland
			 Security.
				(b)Effective
			 dateThis section shall take effect with respect to funds made
			 available under a program or activity administered by the Department of
			 Homeland Security for fiscal years beginning on or after October 1,
			 2011.
			3.Federal
			 immigration reporting requirement
			(a)In
			 generalEach Federal agency
			 and department shall—
				(1)for any person such agency or department
			 arrests, charges with a crime, prosecutes to conviction of a crime, or
			 incarcerates after conviction of a crime, compile statistics on such person,
			 including—
					(A)the immigration
			 status of such person;
					(B)the country of
			 origin of such person; and
					(C)the crime associated with such arrest,
			 charge, conviction, or incarceration after conviction; and
					(2)report such
			 statistics monthly to the Federal Bureau of Investigation.
				(b)Effective
			 dateThis section shall take effect with respect to any person
			 arrested, charged with a crime, prosecuted to conviction of a crime, or
			 incarcerated after conviction of a crime by a Federal agency or department on
			 or after October 1, 2011.
			4.Statistics to be
			 publishedThe Federal Bureau
			 of Investigation shall annually publish all statistics reported under this Act
			 as a separate data collection of the Uniform Crime Reports issued by such
			 Bureau.
		
